PER CURIAM:
Felicia Gay Camper appeals the district court’s order accepting the recommendation of the magistrate judge to deny her summary judgment motion and to grant the Commissioner’s summary judgment motion in her action seeking review of the Commissioner’s decision to deny her Supplemental Security Income under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Camper v. Comm’r, No. 4:08-cv-00069-JBF-FBS (E.D. Va. filed May 6, 2009; entered May 7, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.